DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: in response to the applicant’s amendment filed on 09/23/2021, the examiner inadvertently sent a wrong Office action to the applicant, mailed on 12/20/2021. This office action is issued to remedy such office action and to restart the statutory period for reply.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altshuler et al., Pub. No. U.S. 2007/0038206 (“Altshuler”).
Regarding claim 1, Altshuler discloses a phototherapy apparatus for treatment of various dermatological and other health conditions (see Par. 0003), comprising:

a support structure/housing 140 (see Fig. 3 and Pars. 0017, 0020, and 0025) for coupling to and supporting the one or more LEDs, the housing comprising a heatsink assembly 280 configured to absorb and dissipate heat generated by the LEDs to minimize overheating (see Figs. 3, 9-10, and Pars. 0025, 0082-0083, 0112) without requiring the use of a fan.
Regarding claims 2 and 5, the apparatus further comprises a control system configured to supply adjustable power to the light source/one or more LEDs (see Fig. 3, 12, and Pars. 0026, 0081, 0093, 0164).
Regarding claim 4, the one or more LEDs comprises a plurality of LEDs distributed over the support structure, and the power supplied to each LED of the plurality of LEDs is independently adjustable (see Fig. 6, and Pars. 0093, 0098).
Regarding claim 7,  the one or more treatment parameters comprise one or more of an intensity of the one or more LEDs, a wavelength of the one or more LEDs, a treatment time, a time of total use of the one or more LEDs, a light meter reading, an accelerometer reading, and a checksum (see Pars. 0129, 0133, 0138).
Regarding claims 10 and 11, the apparatus further comprises one or more LEDs having an emission range of about 550 nm to 650 nm operable together with or independently of the LEDs configured to illuminate the patient as claimed (see Pars. 0179-0180).
Regarding claim 12, the further comprising a distance meter having an integrated distance sensor configured to measure a distance between the one or more LEDs and the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Altshuler in view of Zhang et al., Pub. No. U.S. 2008/0065176 (“Zhang”).
Altshuler, described above, teaches a control system adapted to adjust the power supplied to the LEDs. However, he does not teach the power supplied to the LEDs is adjustable by one or more of resistor placement and pulse-width modulation. Zhang disclose a phototherapy device comprising a plurality of LEDs, wherein the power supplied to the LEDs is adjusted by one or more resistors (see Fig. 4 and col. 0030). The examiner further notes that the use of rheostat or one or more resistors and pulse-width modulation to adjust power supplied to a light source is well known in the art. Therefore, at the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify Altshuler in view of Zhang and use one or more resistors as an equivalent alternative means to adjust/ control the power supplied to the LEDs as claimed. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Altshuler in view of DeBenedictis et al. al., Pub. No. 2005/0154380 (“DeBenedictis”).
Altshuler, described above, discloses one more sensors adapted to determine to the position of the treatment apparatus in relation to the body tissue. However, he does not specifically teach that such sensors include an accelerometer adapted to detect the position/ orientation of the orientation of the apparatus. DeBenedictis discloses a phototherapy apparatus and method for dermatological tissue treatment, the apparatus comprising a hand-piece including a detector/accelerometer 170 adapted to detect variation in the position/ orientation of the hand-piece (see Fig. 1, Pars. 0014, 0022, 0075, and claim 4). Hence, at the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify Altshuler in view DeBenedictis to use a sensor adapted to detect orientation of the treatment apparatus during irradiation of the body tissue. Determining the orientation of the apparatus during the treatment would enhance the treatment by allowing the user to efficiently provide the treatment energy to the target body tissue.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Altshuler in view of Burrows et al., Pub. No. U.S. 2010/0331929 (“Burrows”).
Altshuler, described above, does not teach one or more focusing lenses coupled to each of the one or more LEDs. However, the use of a plurality of LEDs providing treatment radiation, and one or more lenses coupled to each of the one or more LEDs to focus, diffuse or attenuate the treatment radiation is known in the art. Burrows discloses a phototherapy apparatus comprising one or more LEDs 142 and one or more focusing lenses 144 coupled to each of the one or more LEDs as claimed (see Fig. 12 and Pars. 0044, 0047). Therefore, at the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify Altshuler in view of Burrows to couple one or more focusing lenses to each of the LEDs to focus .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the following references:
Leclerc et al., Pub. No. U.S. 2007/0208395, discloses a phototherapy apparatus comprising one or more LEDs, a power source 320, controller system 330, and a mount 514 including a heat sink (see Figs. 1, 3-5A, 19A, and Pars. 0019, 0109, 0134, 0157).
Loupis et al., Pub. No. U.S. 2016/0016001, discloses a phototherapy apparatus comprising a plurality of LEDs, a proximity sensor, and a heatsink coupled to the LEDs, wherein the heatsink comprises a fan (see Figs. 1, 2, and Pars. 0045, 00147, 00170). 
Evans et al., Pub. No. U.S. 2005/0243539, discloses a cooled light emitting apparatus comprising a plurality of LEDs with a focusing lens and a heat-dissipating thermoelectric device (see Figs. 2, 3, and Pars. 0066-0068).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792    
02/10/2022